Citation Nr: 0931470	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-24 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, also 
claimed as secondary to a head injury.

2.  Entitlement to service connection for memory loss, also 
claimed as secondary to a head injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to May 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.  In June 
2008, the Board denied service connection for a 
gastrointestinal disorder and remanded the remaining claims 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

In February 2008, the RO received a CD-ROM disc from the 
Social Security Administration (SSA) that included VA 
treatment records dated from August 2005 to February 2007.  
In February 2008, the RO made an administrative finding that 
the additional evidence was not pertinent to the Veteran's 
appeal and that a supplemental statement of the case was not 
required.  The Board concludes this administrative finding 
was in error, as a review of the disc reveals that the SSA 
records contain VA treatment records that have not been 
associated with the claims file and are relevant to the 
Veteran's claims.  Specifically, VA treatment records dated 
in January 2007 and February 2007 reference the Veteran's 
lack of memory, poor memory, and forgetfulness.  In addition, 
it is unclear to the Board whether those treatment records 
were considered by the RO and notes that the Veteran did not 
submit a waiver of initial consideration of that evidence by 
the RO.  In light of Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) 
and VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 (2004), the Board 
finds that the RO should consider the additional evidence 
prior to the Board's appellate review of the issues on 
appeal.  In addition, the RO should retrieve evidence that is 
on the CD-ROM disc and associate that evidence with the 
claims file.

With respect to the Veteran's claims of entitlement to 
service connection for headaches and memory loss, the Veteran 
contends that he has headaches and memory loss as a result of 
head trauma during service.

The Veteran's service treatment records include a January 
1978 clinical note which reflects that the Veteran had 
headaches after being hit by a two by four.  He had left eye 
pain with no loss of consciousness.  On observation, the 
Veteran had suffered a minor laceration to the left eye.  It 
was noted that he had mild blunt head trauma.  In March 1978, 
he complained of pain in his head of three days with chills, 
dizziness, weakness, and a productive cough which were 
assessed as a viral syndrome.  An April 1978 clinical note 
reflects complaints of headaches for about four days 
duration.  He was febrile and complained of cold symptoms 
with increasing nasal and frontal sinus pressure.  He also 
complained of orbital and temple pressure with throbbing 
temples.  

The Veteran underwent a VA general medical examination in 
January 1979 which reflected a normal neurological 
evaluation.

VA medical records reflect that the Veteran underwent a 
neurology consultation in February 2007.  He presented with a 
history of mood and anxiety disorders and reported that he 
had experienced headaches for the last twenty-seven years 
since  being hit in the head with a "2x4" with "LOC."  He 
could not remember the event.  He described headaches that 
were throbbing in nature and lasted for thirty minutes to one 
hour.  He denied any prodromal or residual symptoms.  Since 
the accident, he also complained of short-term memory loss.
The Veteran underwent a VA neuropsychological examination in 
January 2007 for an assessment of complaints of severe memory 
problems.  He had a history of traumatic brain injury in 
service.  He stated that while he had no memory of the event, 
it was listed in his medical record.  He denied any loss of 
consciousness or skull fracture, but reported that he had 
been hospitalized.  He related his memory difficulties and 
headaches as a result of this injury.  He also reported that 
he was struck in the head, just over the left eye, with the 
handle of a pistol in 1984.  He stated that he lost 
consciousness for approximately twenty minutes following this 
incident and that his skull was cracked from the impact of 
the pistol.  He stated that he received stitches and 
reportedly suffered memory difficulties as a result of this 
incident.  He had problems remembering events from his past 
and present.  He reported headaches of approximately four to 
five times per week, and nightmares occurring three to four 
times per week.  On examination, he was alert and oriented to 
time, place, and person.  Rapport was not completely 
cooperative.  He was occasionally inattentive to the tasks 
that were presented.  In addition to the more difficult 
tasks, he displayed an appropriate level of frustration.  
Task persistence was good.  His affect was blunted and his 
mood was depressed.  Test performance was not substantially 
impeded by sensory or other physical handicaps.  Immediate 
recall was mildly deficient.  The examiner opined that the 
results of the neuropsychological examination suggested 
normal-range functioning of many of his mental abilities with 
various scattered deficiencies of an unknown origin.  The 
examiner further opined that the combined impact of 
medication with psychological factors including extreme 
anxiety, inner turmoil, and disturbed thinking, could 
conceivably account for some, if not all, of his poor 
cognitive performance.  The examiner also opined that the 
Veteran's history of marginal occupational functioning was 
inseparable from his history of substance abuse and that 
there was no clear indication of lasting cerebral effects of 
an earlier head injury.

In June 2008, the Board remanded the claims for additional 
examinations and etiological opinions regarding whether any 
of the Veteran's complaints of headaches and memory loss were 
related to his service.  Specifically, the examiner was asked 
to provide an opinion as to whether the Veteran's headaches 
and memory loss were incurred in or aggravated by his 
service, including a January1978 head injury and complaints 
of treatment for headaches during service.  The examiner 
opined that it is not at least as likely as not that 
Veteran's headaches and memory loss were incurred in or 
aggravated by his service, including a possible head injury 
in January 1978.  While the examining physician indicated 
that the Veteran's claims file was reviewed in rendering this 
opinion and provided a rationale for determining that the 
Veteran's headaches and memory loss were not related to a 
possible head injury sustained in service, it does not appear 
that the file was thoroughly reviewed or that all pertinent 
evidence was considered.  Specifically, the "medical 
history" portion of the examination report references the 
history provided by the Veteran, but does not address any 
clinical findings provided in the service treatment records 
or VA treatment records.  The opinion is accordingly 
inadequate for rating purposes.  As it remains unclear to the 
Board whether the Veteran's current headaches and memory loss 
are related to his service, a VA examination is necessary in 
order to fairly decide the Veteran's claim.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The examiner on remand should 
specifically reconcile the opinion with the January 2007 VA 
neuropsychological and November 2008 VA neurological 
disorders examinations and opinions, and any other opinions 
of record.

Lastly, the most recent VA medical records of record are 
dated in March 2007.  Although the Veteran has not reported 
receiving additional VA treatment since that date, a request 
for records dated after March 2007 should nevertheless be 
made, as any additional, subsequently dated records may 
contain information pertinent to the Veteran's claims.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Retrieve records contained on the SSA 
CD-ROM disc and associate those records 
with the claims file.

2.  Obtain the Veteran's VA treatment 
records dated since March 2007.

3.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and etiology of any current 
headaches and memory loss.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The examiner is requested to 
review all pertinent records in the claims 
file.  The examiner should specifically 
attempt to reconcile and discuss the 
opinion with all other opinions of record, 
including the January 2007 and November 
2008 VA examinations and opinions.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following information:

        (a)  Diagnose any current headaches.
        
Is it as likely as not (50 percent 
or more probability) that any 
headaches were incurred in or 
aggravated by the Veteran's service, 
including the January 1978 head 
injury in service and complaints of, 
and treatment for headaches during 
service?  If the examiner determines 
that the Veteran's current headaches 
are more likely than not related to 
his cervical spine disability, the 
examiner should opine as to the 
approximate date of onset of 
headaches related to the Veteran's 
cervical spine disability and 
address the most likely etiology for 
any headaches that pre-dated the 
onset of the cervical-spine related 
headaches.  The examiner must 
consider the Veteran's statements 
regarding continuity of 
symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on 
veteran's report of in-service 
injury and relied on lack of 
evidence in service medical records 
to provide negative opinion).

(b)  Diagnose any current memory loss.

Is it as likely as not (50 percent 
or more probability) that any 
memory loss was incurred in or 
aggravated by the Veteran's 
service, including the January 
1978 head injury during service?  
The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination 
inadequate where the examiner did 
not comment on veteran's report of 
in-service injury and relied on 
lack of evidence in service 
medical records to provide 
negative opinion).

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

